ETAILED ACTION
Introduction
This office action is in response to applicant’s amendment filed 12/07/2020. Claims 1-13 are currently pending and have been examined. There is no claim to foreign priority.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Response to Arguments
Applicant's arguments filed 12/07/2020 have been fully considered but they are not persuasive. More specifically, the applicant argues “wherein the hidden layer representation is calculated according to a formula: 
“hi (vn, vm) = ɡ(Dc + ∑k<I  W:,vk + ∑k>i   W:,vk).
The Examiner notes, this claim is improperly written, such that the formula, hi (vn, vm) = ɡ(Dc + ∑k<I  W:,vk + ∑k>i   W:,vk), is deemed a dangling element and not tied to “the” formula that is used in calculating the hidden layer. The colon after formula, “formula:” representing a punctuation mark, used to precede a list of items or the like, provides no ties to the formula, “a formula” as claimed. Just as “A method...comprising:” Does not provide proper antecedent basis to the the formula is represented by: …” or the like. 
Applicant’s arguments with respect to claims 1-13 have been considered but are moot because the arguments do not apply to the new combination of references being used in the current rejection, wherein the applicant further argues that “words before and after” the i’th word are considered and that the probability explicitly only considers the “previous” words. However, the Examiner notes the previously cited reference Peters discloses a word token and corresponding forward and backward hidden layer representation corresponding to words before and after the token word, and full contextual determination of the specific word/token. However, the Examiner notes Amiri explicitly teaches the neural network and hidden layer only use “previously seen words in a sentence” for prediction. Thus noting the need for a context sensitive autoencoder, and on page 2 section 2, explicitly details the formula as claimed by the applicant and teaches having an explicit before and after a word token, used in each hidden layer (see section 2.2, equation 4, his context of a target word, . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Larochelle et al. (Larochelle, A neural autoregressive topic model, 2012) in view of Peters et al. (Semi-supervised sequence tagging with bidirectional language models)., and further in view of Zhang et al. (Zhang, US 2018/0165554), .
As per claim 1, Larochelle teaches a text analysis system (page 8, his unsupervised neural network topic model of documents, see his Fig. 1), comprising:
[a processor;
a memory device coupled to the processor (ibid); and
a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method] comprising:
utilizing a topic model to provide a document representation (page 1, abstract and introduction, his topic model and document representation learning), the topic model being based on learning performed on a text corpus utilizing hidden layer representations associated to words of the text corpus (ibid, pages 1 and 2, page 2, paragraph 4, his neural network topic model, using hidden layer representation via his replicated softmax), wherein each hidden layer representation pertains to a specific word of the text corpus and is based on a word environment comprising words occurring before [and after] the specific word in a text of the text corpus, [for determining a context of the specific word]; for determining a context of the specific word. 
However, Peters et al. wherein each hidden layer representation pertains to a specific word of the text corpus and is based on a word environment comprising words occurring before and after the specific word in a text of the text corpus, for determining a context of the specific word (pages 1-3, see especially section 2, including 2.1-2.3-his word token and corresponding forward and backward hidden layer representation corresponding to words before and after the token word, and full contextual determination of the specific word/token).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Larochelle and Peters to modify the prior art element of topic modeling as taught by Larochelle with utilizing a bidirectional model for to KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be enhancing a natural language processing task which includes context sensitive trainings from bidirectional language models (ibid, abstract Peters).
Larochelle lacks explicitly teaching that which Zhang teaches a processor;
a memory device coupled to the processor (ibid); and
a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method (Zhang, paragraph [0052, 0116]-see his computer readable medium containing non-transitory instructions, processor, memory discussion). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Larochelle and Zhang to combine the prior art element of topic KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be implementing a method using system including a processor, memory,  computer readable medium and computer program (ibid-Zhang). 
The above combination lacks teaching that which Amiri teaches, wherein each hidden layer representation pertains to a specific word of the text corpus and is based on a word environment comprising words occurring before and after the specific word in a text (page 2, column 2 Paragraphs 1 and 2, page 5 section 4.1, paragraph 2, Fig. 1-his word and neighboring words, as before and after a target word); 
wherein the hidden layer representation is calculated according to a formula (ibid, page 2 equations 4-7):
hi (vn, vm) = ɡ(Dc + ∑k<I  W:,vk + ∑k>i   W:,vk) (ibid-his hidden layer based on vocabulary of words, before and after a target word, as applied to each hidden layer). The Examiner noting the context-sensitive representations are equivalent, 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Larochelle and Amiri to combine the prior art element of topic modeling as taught by Larochelle with a context-sensitive autoencoder as taught by Amiri as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be improving a neural network encoder through context-sensitive adaptation (ibid-Amiri, page 1 section 1).
As per claim 2, Larochelle further makes obvious the system according to claim 1, wherein the topic model is a neural autoregressive topic model (ibid-see pages 4 and 5-his Document NADE, and pages 2 and 3, his neural autoregressive topic modeling discussion).
claim 3, Larochelle further makes obvious the system according to claim 1, wherein the document representation represents a word probability distribution (ibid-see his document representation and distribution estimation for his document, based on word probability distributions, pages 5 and 6, his DocNADE and corresponding probability distribution).
As per claim 4, Larochelle makes obvious the system according to claim 1, the system being adapted to determine a topic of an input text based on the document representation (ibid-see his topic and detection of topics in a document discussion, see pages 6-8, including section 7, his topic determined based upon the calculated document representation, see his experiments).
As per claim 5, Larochelle makes obvious the system according to claim 1, wherein the system utilises a Recurring Neural Network, RNN, for learning hidden layer representations (pages 3 and 4, his neural network, utilizing feed-forward architecture, see page 2, 3, Fig. 1).
As per claim 11, Larochelle with Peters with Amiri lack explicitly teaching that which Zhang teaches a non-transitory computer program comprising instructions causing a computer system to perform and/or control a method according to claim 6 (Larochelle teaches claim 6, Zhang teaches the above said 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Larochelle and Zhang to combine the prior art element of topic modeling as taught by Larochelle with a computer readable medium containing non-transitory instructions for implementing a method of modeling data as taught by Zhang as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be implementing a method using a computer readable medium and computer program (ibid-Zhang). 
As per claim 12, Larochelle with Peters with Zhang with Amiri make obvious a non-transitory storage medium storing a computer program according to claim 11 (ibid-see claim 11, medium discussion, Zhang teaches the above said 
As per claim 13, claim 13 sets forth limitations similar to claim 1 and is thus rejected under similar reasons and rationale, wherein LaRochelle with Peters with Zhang with Amiri make obvious a text analysis system, comprising (see claim 1, corresponding and similar limitation):
a processor (ibid);
a memory device coupled to the processor (ibid); and
a computer readable storage device coupled to the processor, wherein the storage device contains program code executable by the processor via the memory device to implement a method comprising (ibid):
utilizing a topic model to provide a document representation, the topic model being based on learning performed on a text corpus utilizing hidden layer representations associated to words of the text corpus (ibid), wherein each hidden layer representation pertains to a specific word of the text corpus and is based on a word environment comprising words occurring before and after the specific word in a text of the text corpus, for determining a context of the specific word; wherein the hidden layer representation is calculated according to a formula (ibid): 

hi (vn, vm) = ɡ(Dc + ∑k<I  W:,vk + ∑k>i   W:,vk +  W:,vi) (Amiri-equation 4-7, section 4.1, page 5, his context containing the target word and context).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Larochelle and Amiri to combine the prior art element of topic modeling as taught by Larochelle with a context-sensitive autoencoder as taught by Amiri as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be improving a neural network encoder through context-sensitive adaptation (ibid-Amiri, page 1 section 1).
Claims 6-10 are rejected under 35 U.S.C. 103 as being unpatentable over Larochelle et al. (Larochelle, A neural autoregressive topic model, 2012), and further in view of Peters et al. (Semi-supervised sequence tagging with .
As per claim 6, claim 6 sets forth limitations similar to claim 1, and is thus rejected under similar reasons and rationale, wherein the system is deemed to embody the method, such that Larochelle teaches a method for performing text analysis (ibid-see page 8, as his paradigm/method and algorithm for performing the document/text analysis), the method comprising utilizing a topic model to provide a document representation(ibid-see claim 1, corresponding and similar limitation), the topic model being based on learning performed on a text corpus utilizing hidden layer representations associated to words of the text corpus (ibid), wherein each hidden layer representation pertains to a specific word of the text corpus and is based on a word environment comprising words occurring before [and after] the specific word in a text of the text corpus (ibid), but lacks teaching for determining a context of the specific word. 
However, Peters et al. wherein each hidden layer representation pertains to a specific word of the text corpus and is based on a word environment comprising words occurring before and after the specific word in a text of the text corpus, for determining a context of the specific word (pages 1-3, see especially section 2, including 2.1-2.3-his word token and corresponding forward and full contextual determination of the specific word/token).
Thus, it would have been obvious to one of ordinary skill in the linguistics art, at the time of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Larochelle and Peters to modify the prior art element of topic modeling as taught by Larochelle with utilizing a bidirectional model for to determine the context of a specific word using a neural network as taught by Peters as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be enhancing a natural language processing task which includes context sensitive trainings from bidirectional language models (ibid, abstract Peters).
LaRochelle with Peters lack teaching that which Amiri teaches, wherein each hidden layer representation pertains to a specific word of the text corpus and is based on a word environment comprising words occurring before and after the specific word in a text (page 2, column 2 Paragraphs 1 and 2, page 5 section 
wherein the hidden layer representation is calculated according to a formula (ibid, page 2 equations 4-7):
hi (vn, vm) = ɡ(Dc + ∑k<I  W:,vk + ∑k>i   W:,vk) (ibid-his hidden layer based on vocabulary of words, before and after a target word, as applied to each hidden layer). The Examiner noting the context-sensitive representations are equivalent, wherein the loss function facilitates the function elements and summation between the input pair, as claimed, and the bias also included in the function). 
Thus, it would have been obvious to one of ordinary skill in the linguistics art, before the effective filing date of the invention, as all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods (computer implemented techniques and algorithms combining processes and steps in natural language processing), in view of the teachings of Larochelle and Amiri to combine the prior art element of topic modeling as taught by Larochelle with a context-sensitive autoencoder as taught by Amiri as each element performs the same function as it does separately, as the combination would yield predictable results, KSR International Co. v. Teleflex Inc., 550 US. -- 82 USPQ2nd 1385 (2007), wherein the predictable result would be 
As per claim 7, Larochelle with Peters with Amiri further makes obvious the method according to claim 6, wherein the topic model is a neural autoregressive topic model (ibid, LaRochelle-see pages 4 and 5-his Document NADE, and pages 2 and 3, his neural autoregressive topic modeling discussion).
As per claim 8, Larochelle with Peters with Amiri further makes obvious the method according to claim 6, wherein the document representation represents a word probability distribution (ibid, LaRochelle-see his document representation and distribution estimation for his document, based on word probability distributions, pages 5 and 6, his DocNADE and corresponding probability distribution).
As per claim 9, Larochelle with Peters with Amiri make obvious the method according to claim 6, the method comprising determining a topic of an input text based on the document representation (ibid, LaRochelle-see his topic and detection of topics in a document discussion, see pages 6-8, including section 7, his topic determined based upon the calculated document representation, see his experiments).
claim 10, Larochelle with Peters with Amiri make obvious the method according to claim 6, the method comprising utilizing a Recurring Neural Network, RNN, for learning hidden layer representations (ibid, LaRochelle, pages 3 and 4, his neural network, utilizing feed-forward architecture, see page 2, 3, Fig. 1). 
	    Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAMONT M SPOONER whose telephone number is (571)272-7613.  The examiner can normally be reached on 8:00 AM -5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Washburn can be reached on (571)272-5551.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 




/LAMONT M SPOONER/Primary Examiner, Art Unit 2657                                                                                                                                                                                                        

lms
3/12/2021